      Case 20-15241     Doc 22      Filed 09/29/20 Entered 09/29/20 12:21:44        Desc Main
                                      Document     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  In Re:                                   )    Case No:            20-15241
           Ramona Whiteside                )
                                           )    Chapter:            Chapter 13
                           Debtor          )
                                           )    Judge:              Timothy A. Barnes
                                      NOTICE OF MOTION
TO: See attached list

    PLEASE TAKE NOTICE that on October 29, 2020 at 1:30 p.m., I will appear before the
Honorable Timothy A. Barnes, or any judge sitting in that judge’s place, and present the
OBJECTION TO THE CLAIM OF THE INTERNAL REVENUE SERVICE, a copy of which is
attached

    This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion, you
must do the following:

   To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and password.

   Meeting ID and password. The meeting ID for this hearing is 161 329 5276 and the password is
433658. The meeting ID and password can also be found on the judge’s page on the court’s web site.

    If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.

                                           By:      /s/ Dale Riley
                                                   ____________________________________
                                                       Dale Riley
                                                       Geraci Law L.L.C.
                                                       55 E. Monroe Street #3400
                                                       Chicago, Illinois 60603
                                                       312.332.1800
                                                       ndil@geracilaw.com

                                  CERTIFICATE OF SERVICE

    I, Dale Riley, certify that I served a copy of this notice and the attached motion on each entity
shown on the attached list at the address shown and by the method indicated on the list on September
29, 2020 before 5:00 p.m.
Rec No. 842370
WD - NOTICE OF MOTION TELEPHONIC
      Case 20-15241     Doc 22      Filed 09/29/20 Entered 09/29/20 12:21:44          Desc Main
                                      Document     Page 2 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  In Re:                                      )       Case No:       20-15241
           Ramona Whiteside                   )
                                              )       Chapter:       Chapter 13
                           Debtor             )
                                              )       Judge:          Timothy A. Barnes

                                    LIST OF PARTIES SERVED

Marilyn O. Marshall, 224 S. Michigan Ave. #800 , Chicago, IL 60604

Office of the U.S. Trustee, 219 S. Dearborn, Suite 873, Chicago, Illinois 60604

Ramona Whiteside, 17101 Cregier Ave , South Holland, IL 60473

Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101

Internal Revenue Service Mail Stop CH1 230 S. Dearborn, Chicago, IL 60604

Attorney General of the United States Tax Division (DOJ) PO Box 55 Ben Franklin Station,
Washington, DC 20530

Civil Process Clerk, Office of the United States Attorney for the Northern District of Illinois, 219 S.
Dearborn, 5th Floor, Chicago, IL 60604




Rec No. 842370
WD - NOTICE OF MOTION TELEPHONIC
    Case 20-15241        Doc 22     Filed 09/29/20 Entered 09/29/20 12:21:44             Desc Main
                                      Document     Page 3 of 4



                 IN THE UNITED STATES OF BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                         )       Case No:       20-15241
          Ramona Whiteside                      )
                  Debtor,                       )       Chapter:       Chapter 13
                                                )
                                                )       Judge:          Timothy A. Barnes

           OBJECTION TO THE CLAIM OF THE INTERNAL REVENUE SERVICE


NOW COMES the Debtor, Ms. Ramona Whiteside (the “Debtor”), by and through her attorneys,

Geraci Law, LLC, to present her OBJECTION TO THE CLAIM OF THE INTERNAL

REVENUE SERVICE, and states as follows:

   1.     This Court has jurisdiction pursuant to 11 U.S.C. 1334 and this is a “core proceeding” under

          28 U.S.C. 157(b).

   2.     The Debtor filed a petition for bankruptcy protection under Chapter 13 of the US Bankruptcy

          Code and a plan of reorganization on 08/06/2020.

   3.     On 08/13/2020, the Internal Revenue Service (hereinafter the “Creditor”) filed a proof of

          claim (number 1-1) in the amount of $21,210.44. (See attached Exhibit A.)

   4.     Claim 1-1 alleges $2,669.00 priority debt for the tax period ending 12/31/2018, $11,647.80

          priority tax debt and $157.31 interest for the tax period ending 12/31/2019, and $5,746.80

          general tax debt and $989.53 interest for the tax period ending 12/31/2016, all based on

          unfiled returns.

   5.     The Debtor in fact filed returns for each of these tax periods. For the tax period ending

          12/31/2016 she is due a refund, for the tax period ending 12/31/2018 she owes $2,088 and

          for the tax period ending 12/31/2019 she owes $4,644.90 including interest. (See attached

          Exhibit B.)

   6.     The claim filed by the creditor in this case is invalid pursuant to 11 U.S.C. 502(b)(1).
 Case 20-15241       Doc 22
                       Filed 09/29/20 Entered 09/29/20 12:21:44 Desc Main
                         Document     Page 4 of 4
WHEREFORE, the Debtor, Ms. Ramona Whiteside, prays that this Court enter an order

disallowing the claim of the Internal Revenue Service beyond $2,088 priority debt for the tax

period ending 12/31/2018, beyond $4,644.90 priority debt for the tax period ending 12/31/2019, to

the extent that it alleges that the Debtor did not file tax returns, and for such further additional

relief that this Court may deem just and proper.



                                                    ___/s/ Dale Riley______________
                                                       Dale Riley



Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
